



Exhibit 10.4
CONTRIBUTION AGREEMENT
THIS CONTRIBUTION AGREEMENT (this “Agreement”) is made as of March 2, 2020
(the “Effective Date”), by and among Terra Property Trust, Inc., a Maryland
corporation (the “Company”), Terra International Fund 3 REIT, LLC, a Delaware
limited liability company (the “Contributor”) and Terra Secured Income Fund 5
International, a Cayman exempted company (the “Fund”).
WHEREAS, the Fund owns Class N non-voting membership interests of the
Contributor;
WHEREAS, on the Effective Date, and subject to and in accordance with the terms
and provisions hereof, the Contributor shall contribute, transfer, convey, and
assign certain assets of the Contributor, as set forth in Exhibit A (the
“Assets”) to the Company, and the Company shall issue to the Contributor the
amount of shares (the “Shares”) of common stock, par value $0.01 per share, of
the Company (“Common Stock”) set forth in Exhibit B at the price per Share set
forth on Exhibit B.
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:
1.Contribution of Assets; Consideration. On the terms and subject to the
conditions set forth in this Agreement, on the Closing Date, the Contributor
shall contribute, transfer, convey, and assign to the Company, and the Company
shall accept such contribution, transfer, conveyance, and assignment from the
Contributor, all of the Contributor's right, title and interest in and to the
Assets. On the terms and subject to the conditions set forth in this Agreement,
on the Closing Date, the Company shall issue to the Contributor, and the
Contributor shall accept such issuance from the Company of, the number of Shares
of Common Stock at the purchase price per Share set forth on Exhibit B.


2.Closing. The closing of the contribution of the Assets and the issuance of the
Shares, including the delivery of the Shares, will take place at the offices of
the Company or the Company's legal counsel, on the Effective Date or at such
time and on such date as shall be otherwise agreed to by the parties (the
“Closing Date”).
    
3.Representations and Warranties of the Company. In connection with the issuance
and sale of the Shares, the Company hereby represents and warrants to the
Contributor, as of the date hereof and as of the Closing Date, the following:


3.1    The Company is a corporation duly formed, validly existing and in good
standing under the laws of the State of Maryland and the Company has all
necessary corporate power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby.
3.2    All corporate action necessary to be taken by the Company to authorize
the execution, delivery and performance of this Agreement and all other
agreements and instruments delivered by the Company in connection with the
transactions contemplated hereby has been duly and validly taken and this
Agreement has been duly executed and delivered by the Company. This Agreement
constitutes the valid, binding and enforceable


- 1 -
LEGAL02/39676361v1

--------------------------------------------------------------------------------





obligation of the Company, enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or similar laws of general
application now or hereafter in effect affecting the rights and remedies of
creditors and by general principles of equity (regardless of whether enforcement
is sought in a proceeding at law or in equity). The issuance and sale by the
Company of the Shares and the consummation of the other transactions
contemplated hereby does not conflict with its organizational documents or any
material contract by which the Company or its property or assets is bound, or
any federal or state laws or regulations or decree, ruling or judgment of any
United States or state court applicable to the Company or its property or
assets.
3.3    Upon issuance in accordance with, and payment pursuant to, the terms
hereof, the Contributor will have good title to the Shares free and clear of all
liens, claims and encumbrances of any kind, other than transfer restrictions
hereunder, under the Company's organizational documents and under other
agreements contemplated hereby.
3.4    The Company has a substantive, pre-existing relationship with each of the
Contributor and the Fund. Neither the Company nor, to the knowledge of the
Company, any person acting on its behalf, has engaged in any form of general
solicitation or general advertising in connection with the offer or sale of the
Shares.
4.Representations and Warranties of the Contributor. The Contributor and the
Fund, jointly and severally, hereby represent and warrant to the Company, as of
the date hereof and as of the Closing Date, that:


4.1    The Shares are being acquired for the Contributor's own account, only for
investment purposes and not with a view to, or for resale in connection with,
any public distribution or public offering thereof within the meaning of the
Securities Act of 1933, as amended (the “Securities Act”).
4.2    The Contributor is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Delaware. The Fund
is a Cayman Islands exempted company duly formed and registered, validly
existing and in good standing under the laws of the Cayman Islands. Each of the
Contributor and the Fund has all necessary power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby.
4.3    All action necessary to be taken by each of the Contributor and the Fund
to authorize the execution, delivery and performance of this Agreement and all
other agreements and instruments delivered by the Contributor and the Fund in
connection with the transactions contemplated hereby has been duly and validly
taken and this Agreement has been duly executed and delivered by each of the
Contributor and the Fund. This Agreement constitutes the valid, binding and
enforceable obligation of each of the Contributor and the Fund, enforceable in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
similar laws of general application now or hereafter in effect affecting the
rights and remedies of creditors and by general principles of equity (regardless
of whether enforcement is sought in a proceeding at law or in equity). The
purchase by the Contributor


- 2 -
LEGAL02/39676361v1

--------------------------------------------------------------------------------





of the Shares and the consummation of the other transactions contemplated hereby
does not conflict with the organizational documents of the Contributor or the
Fund or with any material contract by which the Contributor or the Fund or their
respective property or assets is bound, or any laws or regulations or decree,
ruling or judgment of any court applicable to the Contributor or the Fund or
their respective property or assets.
4.4.    Upon transfer, assignment and contribution pursuant to, and issuance in
accordance with, the terms hereof, the Company will have good title to the
Assets free and clear of all liens, claims and encumbrances of any kind.


4.5    Each of the Contributor and the Fund understands and acknowledges that
(i) the Shares to be acquired by the Contributor pursuant to this Agreement have
not been and will not be registered under the Securities Act on the grounds that
the offering and sale of the Shares is exempt from registration under the
Securities Act pursuant to Section 4(a)(2) of the Securities Act and the rules
and regulations promulgated thereunder and exempt from registration pursuant to
applicable state securities or blue sky laws; (ii) the Company's reliance on
such exemption is predicated in part on the accuracy and completeness of the
representations and warranties of the Contributor and the Fund contained herein;
(iii) the Shares, therefore, will be characterized as "restricted securities"
under the Securities Act and such laws and may not be sold unless the Shares are
subsequently registered under the Securities Act and qualified under state law
or unless an exemption from such registration and such qualification is
available; and (iv) the Company has no obligation hereunder or present intention
to register the Shares for resale under the Securities Act or any state
securities laws or to take any action that would make available any exemption
from the registration requirements of such laws. Each of the Contributor and the
Fund acknowledges that because of the restrictions on transfer or assignment of
the Shares to be issued hereunder, the Contributor and Fund may have to bear the
economic risk of the Shares issued hereby for an indefinite period of time.
4.6    Each of the Contributor and the Fund (i) has a substantive, pre-existing
relationship with the Company and directly contacted the Company with respect to
the purchase of the Shares and other transactions contemplated hereby; (ii) has
such knowledge, sophistication and experience in financial and business matters
as to be capable of evaluating the merits and risks of a prospective investment
in the Shares; (iii) has the ability to bear the economic risks of such
prospective investment; (iv) has not been offered the Shares by any form of
advertisement, article, notice, or other communication published in any
newspaper, magazine, or similar medium; or broadcast over television or radio;
or any seminar or meeting whose attendees have been invited by any such medium;
or any registration statement or other document filed by the Company with the
Securities and Exchange Commission; and did not independently contact the
Company as a result of any of the foregoing; (v) has been afforded the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the issuance of the Shares; and (vi) has been afforded access to information
about the Company and its financial condition and results of operations
sufficient to evaluate a prospective investment in the Shares.


5.Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto


- 3 -
LEGAL02/39676361v1

--------------------------------------------------------------------------------





shall bind and inure to the benefit of the respective successors of the parties
hereto whether so expressed or not. Notwithstanding the foregoing or anything to
the contrary herein, the parties may not assign this Agreement or their
obligations hereunder.


6.Amendments. This Agreement may not be amended, modified or waived, in whole or
in part, except by an agreement in writing signed by each of the parties hereto.


7.Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument.
This Agreement or any counterpart may be executed via facsimile transmission,
and any such executed facsimile copy shall be treated as an original.


8.Governing Law. This Agreement shall for all purposes be deemed to be made
under and shall be construed in accordance with the laws of the State of New
York. The parties hereby agree that any action, proceeding or claim against it
arising out of or relating in any way to this Agreement shall be brought and
enforced in the courts of the State of New York or the United States District
Court for the Southern District of New York, and irrevocably submit to such
jurisdiction, which jurisdiction shall be exclusive. The parties hereby waive
any objection to such exclusive jurisdiction and agree not to plead or claim
that such courts represent an inconvenient forum.


9.Further Assurances.  From time to time, at any party's request, whether on or
after the date hereof, and without further consideration, the other parties
shall execute and deliver any further instruments of conveyance and take such
other actions as the requesting party may reasonably require to complete more
effectively the transactions contemplated hereby.


10.Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.


11.Legends. Each certificate, if any, representing the Shares shall be endorsed
with the following legend or a substantially similar legend:


“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and are “restricted securities” as
defined in Rule 144 promulgated under the Securities Act. The securities may not
be sold or offered for sale or otherwise distributed except (i) in conjunction
with an effective registration statement for the shares under the Securities Act
of 1933, as amended, or (ii) pursuant to an opinion of counsel, satisfactory to
the company, that such registration or compliance is not required as to said
sale, offer, or distribution.”
12.Severability. In case any provision of this Agreement shall be found by a
court of law to be invalid, illegal, or unenforceable, the validity, legality,
and enforceability of the remaining provisions of this Agreement shall not in
any way be affected or impaired thereby.




- 4 -
LEGAL02/39676361v1

--------------------------------------------------------------------------------





13.Entire Agreement. This Agreement and the other documents delivered pursuant
hereto constitute the full and entire understanding and agreement between the
parties with regard to the subjects hereof and thereof and they supersede,
merge, and render void every other prior written and/or oral understanding or
agreement among or between the parties hereto.





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


FUND:
TERRA SECURED INCOME FUND 5 INTERNATIONAL
By:
Terra REIT Advisors, LLC, its Manager
By:
_________________________________________
 
Name: Vikram S. Uppal
 
Title: Chief Executive Officer
 
 
 
 
 
 
CONTRIBUTOR:
 
 
TERRA INTERNATIONAL FUND 3 REIT, LLC
 
 
By:
Terra International Fund 3 GP, LLC, its Managing Member
 
 
By:
_________________________________________
 
Name: Vikram S. Uppal
 
Title: Chief Executive Officer
 
 
 
 
COMPANY:
 
 
TERRA PROPERTY TRUST, INC.
 
By:
_________________________________________
 
Name: Vikram S. Uppal
 
Title:  Chief Executive Officer






Exhibit A


Assets




tptexhibit104image1.gif [tptexhibit104image1.gif]


Exhibit B


Shares


Number of Terra Property Trust Shares:        1,268,168.45


Terra Property Trust Share Price:            $16.58


- 5 -
LEGAL02/39676361v1